HUNTER, JR., Robert N., Judge,
concurring.
I read the record with regard to the continuance issue somewhat differently than my colleagues. It appears that after the pleadings were filed, DSS’s motion to terminate Respondent mother’s parental rights was scheduled to be heard on 4 June 2009. Respondent contacted her attorney to request a continuance from the 4 June 2009 calendar date after learning of the date by a letter sent from her attorney. Respondent’s attorney knew that, due to the crowded court calendar, the court would not be able to reach DSS’s motion on 4 June *6302009. After the trial court ordered a continuance on 4 June 2009, Respondent’s counsel mailed Respondent a letter informing her that the hearing would be held on 16 June 2009 in Hillsborough, thus verifying that Respondent was informed of the date, place, and time.
At the hearing scheduled for 16 June 2009, Respondent did not appear. Counsel made a motion to continue or delay the hearing for a period of time until Respondent could arrive. The transcript of the record is unclear what the quality of the communication was between counsel and Respondent, but Respondent’s counsel knew of the hearing, and communicated the date, time, and place of the hearing to her client by U.S. mail, which was the ordinary method of communication between Respondent and counsel.
The presumption should be that the mail was delivered and received.3 Hornby v. Penn. Nat’l Mut. Casualty Ins. Co., 62 N.C. App. 419, 423, 303 S.E.2d 332, 335 (1983) (“Evidence that a letter has been mailed permits an inference that it was properly addressed and stamped and that it was received by the addressee.”); Pennington v. Flame Refractories, Inc., 53 N.C. App. 584, 586, 281 S.E.2d 463, 465 (1981) (“ ‘There is a presumption that mail, with postage prepaid and correctly addressed, will be received.’ ”) (citation omitted). To rebut this presumption, Respondent must, at a minimum, allege that she did not receive the notice. Atlantic and East Carolina Ry. Co. v. Southern Outdoor Adver., 129 N.C. App. 612, 616, 501 S.E.2d 87, 90 (1998) (“Since Atlantic could not say with certainty that it did not receive the renewal letter, it did not overcome the presumption[.]”). This contention is not made affirmatively. Instead, the contention on appeal is that there is no record that Respondent received the letter from her counsel. To reverse a trial court ruling for abuse of discretion for lack of notice on a continuance matter, this minimal contention should be made.
Furthermore, Respondent did not proffer some forecast of evidence which she desired to tender to the court, or, in the alternative, show some specific prejudice that infringed on her right to cross-examine witnesses whose testimony was taken at the hearing. Therefore, I would find that adequate notice was received by Re*631spondent, and absent either some explanation for her failure to appear or an allegation of prejudice as to the evidence presented, I do not think the judge erred in denying the continuance requested.
I agree with my colleagues that the transcript of the hearing lacks the deliberative nature of a judicial hearing where parental rights are at stake. It does not appear that any of the court proceedings before 16 June 2009 dealt with testimony directly on the issue of terminating parental rights. Unless we grant relief and reverse, the parent’s testimony rebutting or mitigating the evidence presented will not be considered by the court at this critical stage. Given that the reasons for termination were based on the court’s conclusion that the minor had been left in foster case for more than twelve months without Respondent making reasonable progress toward correcting the conditions, that led to the minor being removed from her care, her testimony is particularly significant on this issue. Delaying a decision until Respondent has been heard from, or until the next available court session, to allow her personal testimony to be considered on this issue seems, to me, a modest request which should have been granted to assure fundamental fairness. Therefore, I concur in the result, albeit for a somewhat different reason.

. Respondent nakedly alleges in her brief that “it is unclear that the respondent mother received proper notice of the hearing.” However, Respondent offers no evidence on appeal rebutting: (1) her own trial counsel’s assertion that a letter was sent informing her of the 16 June 2009 hearing, and (2) Finding of Fact 8 in the trial court’s order stating that Respondent’s trial counsel “verified” that Respondent knew of the hearing.